UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7401


DAVID CAESAR,

                Petitioner - Appellant,

          v.

ANTHONY J. PADULA, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:12-cv-00316-MGL)


Submitted:   March 26, 2014                       Decided:   April 3, 2014


Before SHEDD and    DIAZ,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Caesar, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David      Caesar     seeks    to    appeal       the    district       court’s

order accepting the recommendation of the magistrate judge and

dismissing as unauthorized and successive his 28 U.S.C. § 2254

(2012)    petition.            Caesar   also      seeks    to    appeal       the   district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2254 petition, and dismissing it on that

basis.     The orders are not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.           28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial     showing      of        the   denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.     Cockrell,        537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.




                                             2
               We have independently reviewed the record and conclude

that Caesar has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.

               Additionally, we construe Caesar’s notice of appeal as

to    the    district     court’s    denial      of    relief   on      his    Rule    60(b)

motion and informal brief as an application to file a second or

successive § 2254 petition.                  United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).                In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not    previously       discoverable     by      due    diligence,      that    would        be

sufficient to establish by clear and convincing evidence that,

but    for    constitutional        error,    no      reasonable     factfinder        would

have found the petitioner guilty of the offense.                                28 U.S.C.

§ 2244(b)(2) (2012).             Caesar’s claims do not satisfy either of

these    criteria.         Therefore,    we      deny    authorization         to     file   a

successive § 2254 petition.

               We dispense with oral argument because the facts and

legal       contentions    are    adequately       presented       in    the    materials

before      this   court    and   argument       would    not   aid     the    decisional

process.

                                                                                DISMISSED

                                             3